Citation Nr: 0318170	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-12 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of 
the Ft. Harrison, Montana, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the veteran also perfected the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right distal radial fracture with malunion and 
loss of range of motion (claimed as a right wrist fracture) 
and the issue of an increased evaluation for PTSD.  

In a March 2003 rating determination, the RO awarded 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
right distal radial fracture with malunion and loss of range 
of motion.  This constitutes a full grant of the benefits 
sought on appeal and the issue is no longer before the Board.  

As to the issue of entitlement to an increased evaluation for 
PTSD, the Board notes that the veteran withdrew this claim 
from appellate status when he indicated in a July 2002 
statement in support of claim that he was withdrawing his 
appeal for an increase for PTSD based upon his being assigned 
a total rating due to unemployability for compensation 
purposes.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Therefore, the Board will 
not address this issue.  


FINDING OF FACT

An etiological or causal relationship between the veteran's 
service-connected PTSD and any current hypertension has not 
been demonstrated.


CONCLUSION OF LAW

Any current hypertension is not proximately due to or the 
result of service-connected PTSD.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1998 rating 
determination, the August 1998 SOC, and the March 1999, April 
1999, and March 2003 SSOCs, informed the appellant of the 
information and evidence needed to substantiate this claim.  
Furthermore, in a August 2001 letter, the Board informed the 
veteran of the VCAA.  It specifically notified the veteran of 
what the evidence had to show to establish entitlement, what 
information was needed from the veteran, VA's duty to assist 
him, what evidence was needed from the veteran, what had been 
done with his claim, and where to contact VA if the veteran 
had questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations.  He also appeared at a hearing at 
the RO.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service connection is currently in effect for PTSD, which has 
been assigned a 70 percent disability evaluation.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In May 1998, the veteran requested service connection for 
heart problems as secondary to his service-connected PTSD.  
Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was hospitalized for worsening 
chest pain in March 1998.  Discharge diagnoses of diabetes, 
hypercholesterolemia, hypertension, PTSD, depression, and 
chest pain, undetermined origin, were rendered.  

At the time of an August 1998 hearing, the veteran testified 
that his VA doctor was unwilling to state that his 
hypertension was related to his service-connected PTSD.  The 
veteran indicated that he was first diagnosed with 
hypertension in 1998.  He noted that he had probably shown 
signs for several years.  He also testified that he had been 
diagnosed with diabetes in 1978.  The veteran indicated that 
he was submitting several articles which supported the 
proposition that his hypertension was related to his PTSD.  

The veteran submitted several documents at the time of the 
hearing.  One document was an August 1995 letter from the 
Secretary of Veterans Affairs to the head of the Disabled 
American Veterans, with an enclosed study.  The article 
addressed the effect of Diabetes Mellitus and complications 
resulting therefrom.  The veteran also submitted a photocopy 
of a document entitled "Hypertension in the War Veteran".  
The document had been prepared at the request of the Disabled 
American Veterans. The author of the document indicated that 
he conducted review of medical literature in order to explore 
two possible causal factors in the development of high blood 
pressure/hypertension in war veterans:  (1) the prisoner of 
war experience, and (2) PTSD resulting from either POW 
experience or other combat related factors.  The preparer 
summarized numerous articles that he had read.  In the 
comment portion of the document, he indicated that the 
research studies he had summarized when taken together made a 
compelling case for the thesis that psychological factors 
played a causative role in the development of hypertension.  
He further noted that while the studies associated anxiety 
with the development of hypertension, he could find no 
research being done with PTSD and hypertension.  

The veteran also submitted a document entitled "Hypertension 
as a Reaction Pattern to Stress".  In the summary section of 
the report, it was noted that hypertension may represent an 
atavistic protective reaction of mobilization invoked 
inappropriately by these subjects to deal with day to day 
stresses and threats arising out of problems of interpersonal 
relation.  It was indicated that this became harmful and led 
to illness when the essentially emergency pattern was adopted 
as a way of life.  

The veteran further submitted an article entitled "Life 
Stress and Cardiovascular Disorders".  The author of the 
article indicated that as part of a reaction to stressful 
life situations, notably those associated with tension, 
frustration, conflict, anxiety, and depression, the 
cardiovascular apparatus exhibited both hyper and hypodynamic 
responses.  

The veteran also submitted an article entitled 
"Psychophysiologic Mechanisms in Hypertensive Vascular 
Disease".  In the summary portion, it was indicated that 
there appeared to be ample evidence that physiologic pathways 
exist by which emotions can be translated into blood pressure 
elevation.  Such effects were undoubtedly responsible for 
many of the acute or even chronic rises on blood pressure 
seen in hypertensive individuals and were probably among the 
factors causing aggravation of the disease.  

The veteran also submitted an article entitled "Newer 
Concepts in Coronary Heart Disease" wherein it was noted 
that stress and tension had been related to heart disease and 
the precipitation of heart attacks for many years. 

Another article forwarded by the veteran was entitled 
"Stress and the Individual", wherein it was concluded that 
stress led to disease in some cases.  The veteran also 
submitted an article entitled "Protective and Damaging 
Effects of Stress Mediators"  

At the time of a September 1998 VA Agent Orange examination, 
the veteran was found to have Type I diabetes with 
ophthalmologic, coronary, and neurologic sequelae.  

In December 2001, the RO scheduled the veteran for various VA 
examinations.  The examiner was requested to determine the 
etiology of any heart disease.  He was also requested to 
render an opinion as to whether it was at least as likely as 
not that hypertension was caused by his PTSD or that his 
service-connected PTSD aggravated the hypertension?  

In January 2002, the veteran underwent the requested 
examination.  At the time of the examination, the veteran 
reported that he was diagnosed as having high blood pressure 
in 1994 and was put on medication.  The veteran attributed 
his high blood pressure to his PTSD and stated that he 
developed high blood pressure because he used to stay 
agitated and groggy and had a very low tolerance for other 
people.  He also reported having shortness of breath and 
chest discomfort when his blood pressure was high.  

Physical examination revealed that the veteran's pulse was 84 
beats per minute and regular.  His blood pressure was 162/94 
and 160/90 when rechecked.  Respirations were 16 per minute.  
The S1, S2 were normal and there was no murmur or gallop.  
The chest was clear to auscultation.  

It was the examiner's assessment that the veteran had a long 
history of diabetes with poor control; peripheral neuropathy 
involving both forearms, hands, legs, and feet, more likely 
than not caused by diabetes; and diabetic neuropathy.  

The examiner further noted that the veteran had had 
hypertension since 1994 when he developed early diabetic 
neuropathy.  It was the examiner's opinion that the veteran's 
hypertension was most likely caused by diabetic renal disease 
due to development of diabetic neuropathy.  The examiner 
indicated that he was unable to conclude if PTSD contributed 
any to causation or aggravation of the veteran's 
hypertension.  

While the Board notes that the veteran has not claimed 
service connection for hypertension on a direct basis, the 
service medical records and treatment records in the years 
immediately following service are devoid of any complaints or 
findings of high blood pressure or hypertension.  Moreover, 
the veteran has testified that that he was not diagnosed with 
hypertension until the 1990's, many years after service.  

As to the veteran's claim for service connection for 
hypertension as secondary to his service-connected PTSD, the 
Board notes that the veteran has submitted numerous articles 
concerning stress and heart disease.  However, a veteran's 
lay opinion, coupled with reliance on medical treatises, is 
insufficient to satisfy the medical nexus requirements 
necessary for an award of service connection.  Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); see also Wallin v. West, 
11 Vet. App. 509, 513 (1998). Furthermore, although the 
veteran's sincerity in believing that he suffers from 
hypertension as a result of his service-connected PTSD is not 
doubted, he, as a lay person, is not able to provide a 
competent medical opinion as to medical diagnosis or 
causation.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Moreover, at the time of the September 1998 VA Agent Orange 
examination, the veteran's Type I diabetes was found to cause 
coronary sequelae.  

Furthermore, the January 2002 VA examiner, following a 
thorough examination of the veteran, indicated that the 
veteran's hypertension was most likely caused by diabetic 
renal disease due to development of diabetic neuropathy.  He 
also stated that he was unable to conclude if PTSD 
contributed any to causation or aggravation of the veteran's 
hypertension.  

In weighing the evidence of record, the Board finds that the 
specific medical opinions from the VA examiners are more 
probative than the veteran's beliefs and generic medical 
treatises and are given greater weight.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
hypertension is not related to his service-connected PTSD.  
Therefore, service connection is not warranted.



ORDER

Service connection hypertension as secondary to service-
connected PTSD is denied.  




	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

